Title: To James Madison from Peter Kuhn Jr., 12 November 1805 (Abstract)
From: Kuhn, Peter Jr.
To: Madison, James


          § From Peter Kuhn Jr. 12 November 1805, “Cornigliano 5 Miles from Genoa.” “I have the honour to inform you that on the 28 Ulo. in the Evening came to anchor in this harbour the United States armed Brig Syren Captn. John Smith from Leg-horn, and was admitted to immediate pratique.
          “Upon the enterence of the Brig into port she was visited according to Custom by an Officer from the Frigate Commanding in the harbour, who I am sorry to say, put very uncommon questions to Captn. Smith; some of which he did not think proper to satisfy; such as, ‘what brings you here, how long do you intend to stay,’ &c &c. It is but seldom, I believe that our Ships of War are seen in French ports in the Mediterranean, and the Syren the only one that has ever appeared in Genoa; which induced the Commandant Afloat (as I have Since been informed) to suspect her to have been an English Vessel under the disguise of American Colours.
          “I presented Capn. Smith the next day to His Serene Highness the Arch Treasurer of the Empire, as also to the Prefect & Mayor who were there present; they received him with every mark of respect. In the course of Conversation Capn. Smith mentioned the questions which were put to him on his arrival. H. S. H. express’d his dis pleasure at the Officers conduct, and promised an explanation from the Commandant.
          “At an early hour the following morning I received a note from the Arch Treasurer requesting me to send Capn. Smith to him as soon as possible. Capn. Smith waited immediately upon him.
          “ ‘I am informed by the Commandant, said the Arch treasurer to Capn. Smith, that you did not conform to regulations established in the Ports of France with respect to Armed Vessels on your enterence here.’ Capn Smith replied that he observed the same rules in Coming into the port of Genoa as he had been accustomed to in entering other Ports. It was his care to respect them equally with Government and Officers in every place he came to. That if there were different regulations established in the ports of France from what were general elsewhere, he requested to be informed what they were and he should conform to them as far as was practicable; he had however to complain to his Highness of an order he had that morning recieved from the Commandant to take down his Colours and not to hoist them untill those of the Frigate were hoisted; he did not think proper to attend to the order, nor Could he accord to any regulation of that Nature.
          “His Serene Highness demanded if he Saluted the Port on entering. Capn. Smith said it was not a general custom, more especially for small Vessels—he had not: H. S. H. replied it was always the custom in the Ports of France, & his want of observing it was the cause of what had happened.
          “A fair wind Offering on the 1st. the Syren was about to leave Genoa but an unlucky accident threw her upon a French Corvette and Carried away her jib: boom. The Syren had some of her sails torn, her fore yard Carried away, and much rigging Cut by the french crew. She was consequently obliged to remain in Port to repair the damage received. This accident produced another note from the Arch treasurer demanding my presence. I went immediately to him. ‘The object of his calling me, he Said, was to mention that Capn. Smith had been insulting anew the Imperial Navy that he had run his vessel against one of their Corvetts and broken her PS—all done with premeditated intention—that it was a matter of high importance and Could Only be settled by the Governments.[’] Knowing well the disposition of his Serene Highness, I regulated my Answers so as to obtain from him, the different charges which the Commandant had made against Captn Smith. I then told him he was much misinformed and the charges not just—that I accompanied Capn Smith on board of the Syren at his expected departure, was an eye witness to the accident and should relate to him the occurences precisely as they occured. The Harbour of Genoa as H. S. H was acquainted, is of Circular form and surrounded by Mountains where the wind blew from the Land (excepting gales) it was never settle’d but subject to instantanious shifts from one point of the port to the other, which was the unfortunate Case that morning at the moment the Syren was geting under way; her Anchors from the ground, a sudden flow from the eastward filled her head Sails and turned her upon the Corvette, doing her some little damage which Capn. Smith immediately offered to repair accidents of the like were not uncommon in the port of Genoa altho’ they might not come under the notice of his S. H.
          “I could not forbear expressing that I thought H. S. H’s informent a very jelous or a very Malicious Man, as I could not for a moment suppose from the post he held in the Imperial Navy that he was wanting in a Knowledge of Sea affairs, by which he would be acquainted that the occurence was altogether accide[n]tle.
          “His Serene Highness appeared well satisfied with my explanation In the interim however Capn. Smith reced. a Message that he could not leave the port without permission from the Prince; greatly astonished he Came to the Consulate where I found him on my return from the Palace. The Arch treasurer had not communicated a word to me of this order. I immediately requested an interview in company with Capn. Smith which was soon granted. He assured that the Syren was not detained, but could depart when ever Capn Smith should think proper—that it had been a missunderstanding.
          “The next morning at day break Capn Smith called upon me to inform that he had received a new order not to leave the Port I address’d H. S. H. a note upon the subject, to which an answer was returned (Copy inclosed) repeating that the Syren was not detained in the port of Genoa, and the sole cause of what had arrived, was the want of adhearence to the general established rules.
          “Capn. Smith left this the following day for Naples.
          “I have thought it my duty Sir to communicate these particulars to you, & to express my opinion in favor of the Conduct of Capn. Smith which did not deviate from proper Consistency during these proceedings whose origin were entirely owing to the Missrepresentations made by the Commandant to his Serene Highness the Arch Treasure⟨r⟩;.”
        